873 So. 2d 558 (2004)
Donald L. JOHNSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D03-3295.
District Court of Appeal of Florida, First District.
May 21, 2004.
Nancy A. Daniels, Public Defender, and Richard M. Summa, Assistant Public Defender, Tallahassee, for Appellant.
Charles J. Crist, Jr., Attorney General, and Edward C. Hill, Jr., Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The trial court erred in failing to give appellant, Donald Johnson, the opportunity to present evidence or submissions relevant to sentencing before imposing sentence, pursuant to Florida Rule of Criminal Procedure 3.720(b). Whitlow v. State, 732 So. 2d 441 (Fla. 1st DCA 1999); Ventura v. State, 741 So. 2d 1187 (Fla. 3d DCA 1999); Beecham v. State, 652 So. 2d 1275 (Fla. 3d DCA 1995). The state concedes error. We reject Johnson's contention that he must be resentenced before a different judge. There has been no allegation or showing of bias by the trial judge.
REVERSED and REMANDED for further proceedings.
ERVIN, BENTON and LEWIS, JJ., concur.